      Case 1:18-cv-00790-KMW-BCM Document 57 Filed 10/05/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                       X
STEPHANIE SINCLAIR,                                     :
                                                        :                             10/5/20
                           Plaintiff,                   :
                                                        :
               v.                                       :    Case No. 18-cv-790 (KMW) (BCM)
                                                        :
                                                        :    STIPULATED PROTECTIVE
MASHABLE, INC.,                                         :    ORDER
                                                        :
                           Defendants.                  :
                                                        :
                                                        X


BARBARA MOSES, United States Magistrate Judge.

       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order –

including without limitation the parties to this action, their attorneys, representatives, agents,

experts and consultants, acting as such, all third parties providing discovery in this action, and all

other interested persons with actual or constructive notice of this Order shall adhere to the

following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

       1.      Any person subject to this Order who receives from any other person any

               “Discovery Material” (i.e., information of any kind provided in the course of

               discovery in this action) that is designated as “Confidential” pursuant to the terms

               of this Order shall not disclose such Confidential Discovery Material to anyone else

               except as expressly permitted hereunder.

       2.      The person producing Discovery Material may designate as “Confidential” any

               portion thereof that contains non-public business, commercial, financial, or
Case 1:18-cv-00790-KMW-BCM Document 57 Filed 10/05/20 Page 2 of 7




      personal information, the public disclosure of which is either restricted by law or

      would likely, in the good faith opinion of the producing person, seriously harm the

      producing person’s business, commercial, financial, or personal interests or cause

      the producing person to violate his, her, or its privacy or confidentiality obligations

      to others. Where the confidential portion is reasonably separable from the non-

      confidential portion, via redaction or otherwise, only the confidential portion shall

      be so designated.

 3.   With respect to the confidential portion of any Discovery Material other than

      deposition transcripts and exhibits, the producing person or that person’s counsel

      may designate such portion as “Confidential” by stamping or otherwise clearly

      marking as “Confidential” the document or protected portion in a manner that will

      not interfere with legibility or audibility. Deposition testimony may be designated

      as “Confidential” either on the record during the deposition or in writing within five

      (5) business days of receipt of the transcript. If so designated, the final transcript of

      the designated testimony shall be bound in a separate volume and marked

      “Confidential Information Governed by Protective Order” by the reporter.

 4.   If at any time prior to the trial of this action, a producing person realizes that some

      portion of Discovery Material that that person previously produced without

      limitation should be designated as “Confidential,” the producing person may so

      designate that portion by promptly notifying all parties in writing. Such designated

      portion of the Discovery Material will thereafter be treated as Confidential under

      the terms of this Order. In addition, the producing person shall provide each other

      party with replacement versions of such Discovery Material that bears the



                                         2
     Case 1:18-cv-00790-KMW-BCM Document 57 Filed 10/05/20 Page 3 of 7




            “Confidential” designation within two (2) business days of providing such notice.

Who May Receive Confidential Materials

      5.    No person subject to this Order, other than the producing person, shall disclose any

            Confidential Discovery Material to any other person whomsoever, except to:

            (a)    the parties to this action;

            (b)    counsel retained specifically for this action, including any paralegal, clerical

                   or other assistant employed by such counsel and assigned specifically to

                   work on this action;

            (c)    as to any document, its author, its addressee, and any other person shown

                   on the face of the document as having received a copy;

            (d)    any witness who counsel for a party in good faith believes may be called to

                   testify at trial or deposition in this action, provided such person has first

                   executed a Non-Disclosure Agreement in the form annexed hereto;

            (e)    any person retained by a party to serve as an expert witness or consultant or

                   otherwise provide specialized advice to counsel in connection with this

                   action, provided such person has first executed a Non-Disclosure

                   Agreement in the form annexed hereto;

            (f)    stenographers and video technicians engaged to transcribe or record

                   depositions conducted in this action;

            (g)    independent photocopying, graphic production services, or other litigation

                   support services employed by the parties or their counsel to assist in this

                   action, including computer service personnel performing duties in relation

                   to a computerized litigation system;



                                                 3
     Case 1:18-cv-00790-KMW-BCM Document 57 Filed 10/05/20 Page 4 of 7




              (h)    the Court and its staff; and

              (i)    any other person whom the producing person, or other person designating

                     the Discovery Material “Confidential,” agrees in writing may have access

                     to such Confidential Discovery Material.

       6.     Prior to the disclosure of any Confidential Discovery Material to any person

              referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by

              counsel with a copy of this Protective Order and shall sign a Non-Disclosure

              Agreement, in the form annexed hereto, stating that that person has read this Order

              and agrees to be bound by its terms. Counsel shall retain each signed Non-

              Disclosure Agreement, hold it in escrow, and produce it to opposing counsel

              either prior to such person being permitted to testify (at deposition or trial) or at

              the conclusion of the case, whichever comes first.

Filing Confidential Materials in this Action

       7.     Any person who either objects to any designation of confidentiality, or who, by

              contrast, requests still further limits on disclosure (such as “attorneys’ eyes only,”

              reserved for extraordinary circumstances), may at any time prior to the trial of this

              action serve upon the designating person and all other parties a written notice

              stating with particularity the grounds of the objection or request. If agreement

              cannot be reached promptly, counsel for all affected persons shall request a joint

              telephone call with the Court to obtain a ruling.

       8.     Notwithstanding the designation of material as “Confidential” in discovery, there

              is no presumption that such Confidential Discovery Material will be filed with the

              Court under seal. The parties shall follow § 3 of Judge Moses’s Individual


                                                 4
     Case 1:18-cv-00790-KMW-BCM Document 57 Filed 10/05/20 Page 5 of 7




              Practices with respect to pretrial requests for filing under seal.

       9.     All persons are hereby placed on notice that the Court is unlikely to seal or

              otherwise afford confidential treatment to any Discovery Material introduced in

              evidence at trial, even if such material was previously designated as Confidential

              or sealed during pretrial proceedings.

       10.    Each person who has access to Confidential Discovery Material shall take all due

              precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privilege Materials

       11.    If, in connection with this litigation, and despite having taken reasonable steps to

              prevent the disclosure of information that it claims is subject to a claim of

              attorney-client privilege or attorney work product, a producing person

              inadvertently discloses information subject to a claim of attorney-client privilege

              or attorney work product protection (“Inadvertently Disclosed Information”),

              such disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture

              of any claim of privilege or work product protection with respect to the

              Inadvertently Disclosed Information and its subject matter.

       12.    If a disclosing person makes a claim of inadvertent disclosure, all receiving

              persons shall, within five (5) business days, return or destroy all copies of the

              Inadvertently Disclosed Information, and provide a certification of counsel that

              all such information has been returned or destroyed.

       13.    Within five (5) business days of the notification that such Inadvertently Disclosed

              Information has been returned or destroyed, the disclosing person shall produce a

              privilege log with respect to the Inadvertently Disclosed Information.



                                                 5
     Case 1:18-cv-00790-KMW-BCM Document 57 Filed 10/05/20 Page 6 of 7




      14.    If a receiving person thereafter moves the Court for an order compelling

             production of the Inadvertently Disclosed Information, that motion shall be filed

             under seal, and shall not assert as a ground for entering such an order the mere

             fact of the inadvertent production. The disclosing person retains the burden of

             establishing the privileged or protected nature of any Inadvertently Disclosed

             Information. Nothing in this Order shall limit the right of any party to request an

             in camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

      15.    This Protective Order shall survive the termination of the litigation. Within 30

             days of the final disposition of this action, all Confidential Discovery Material

             and all copies thereof, shall be promptly returned to the producing person, or,

             upon permission of the producing person, destroyed.

      16.    During the pendency of this case only, this Court shall retain jurisdiction over all

             persons subject to this Order to the extent necessary to enforce any obligations

             arising hereunder or to impose sanctions for any contempt thereof.

      SO STIPULATED.

       For Plaintiff:                                For Defendant:

       Signed: /s/ James Bartolomei                  Signed: /s/ James Rosenfeld
       Name: James Bartolomei                        Name: James Rosenfeld
       Dated: October 2, 2020                        Dated: October 2, 2020

                                                   SO ORDERED.
               October 5
      Dated: ______________, 2020
                                                   BARBARA MOSES
                                                   United States Magistrate Judge




                                               6
     Case 1:18-cv-00790-KMW-BCM Document 57 Filed 10/05/20 Page 7 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                      X
STEPHANIE SINCLAIR,                                   :
                                                      :
                          Plaintiff,                  :
                                                      :
              v.                                      :     Case No. 18-cv-790 (KMW) (BCM)
                                                      :
                                                      :     NON-DISCLOSURE
ZIFF DAVIS, LLC, and                                  :     AGREEMENT
MASHABLE, INC.,                                       :
                                                      :
                          Defendants.                 :
                                                      X




       I, _________________________ [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

       Dated: ________________
                                                             [Signature]
